Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  140147(60)(67)                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 140147
  v                                                                 COA: 274148
                                                                    St. Clair CC: 03-000881-FH
  JAMES EUGENE GRISSOM,
             Defendant-Appellant.
  _________________________________________


         On order of the Chief Justice, motions by defendant-appellant for extension of the
  time for filing his brief are considered and it appearing the brief was filed November 7,
  2011, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 2, 2011                    _________________________________________
                                                                               Clerk